DETAILED ACTION

Claim Rejections - 35 USC § 112
Due to the amendments made to the claims this rejection is withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ruggiero (U.S. Pub. No. 2005/0211206).
Regarding claim 1, Ruggiero discloses a valve bridge for use in an internal combustion engine comprising a plurality of cylinders, the valve bridge comprising: 
a valve bridge body (310) configured to extend between two valves (400 are two valves) for a cylinder (paragraph 3 discloses cylinders) of the plurality of cylinders, the valve bridge body having a central opening (320 is the master piston in the central opening) extending through a thickness of the valve bridge body at a location between the two valves (where 320 is placed is the thickness of the valve bridge between the two valves); and 
a first lost motion assembly (320, 340, 358, 352, 354, 356 are the first lost motion assembly) disposed within the central opening, 
wherein the valve bridge body further comprises a side opening having a sliding pin (330 is a pin in the side opening)
wherein engine braking events are imparted to the first valve of the two valves via the sliding pin and a second lost motion assembly (230 are the second lost motion assembly).
Note: any device which can be said to be a part of providing engine braking would “impart” to the valve.
Regarding claim 2 which depends from claim 1, Ruggiero discloses wherein the engine braking events imparted to the first valve of the two valves via the second lost motion assembly comprise at least two compression release events for every four engine strokes (paragraph 5 discloses opening the valve after each compression stroke which would provide a two compression release event in a four stroke engine).
Regarding claim 3 which depends from claim 1, Ruggiero discloses wherein the second lost motion assembly comprise a hydraulic lost motion assembly (235 is a passage through the second lost motion assembly which is to convey hydraulic fluid).
Regarding claim 4 which depends from claim 1, Ruggiero discloses wherein the first lost most assembly comprises hydraulic lost motion assembly (disclosed in paragraph 48).
Regarding claim 5 which depends from claim 1, Ruggiero discloses wherein the two valves comprise two exhaust valves (paragraph 38 discloses exhaust valves).
Regarding claim 6 which depends from claim 1, Ruggiero discloses wherein the two valves comprise two intake valves (paragraph 38 discloses intake valves).

Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yang (U.S. Pub. No. 2010/0065019).
Regarding claim 1, Yang discloses a valve bridge (400)
a valve bridge body (400) configured to extend between two valves (320 are two valves) for a cylinder (paragraph 17 discloses cylinders) of the plurality of cylinders, the valve bridge body having a central opening (410 is the master piston in the central opening) extending through a thickness of the valve bridge body at a location between the two valves (where 410 is placed is the thickness of the valve bridge between the two valves); and 
a first lost motion assembly (200, 115, 170, 230 are among some of the part numbers of the first lost motion assembly) disposed within the central opening, 
wherein the valve bridge body further comprises a side opening (190) having a sliding pin (160 is a pin in the side opening) disposed therein, the side opening and sliding pin configured to align with a first valve (300a) of the two valves,
wherein engine braking events are imparted to the first valve of the two valves via the sliding pin and a second lost motion assembly (200b, 110b, 230, are among some of the part numbers of the second lost motion assembly and its use is disclosed in paragraph 60).
Regarding claim 11 which depends from claim 1, Yang discloses wherein the first lost motion assembly conveys valve actuations motions received from a first valve actuation motion source (230) and the second lost motion assembly conveys valve actuation motions received from a second valve actuation motion source (230b) apart from the first valve actuation motion source.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang (U.S. Pub. No. 2010/0065019) as applied to claim 1 above, and in view of Freiburg (U.S. Pat. No. 5,365,916).
Regarding claim 10 which depends from claim 1, Yang discloses an apparatus for engine braking, comprising: 
an exhaust rocker arm (210) comprising a first hydraulic passage (214); 
a valve bridge contacting assembly (198, 110, 105, 115), operatively connected to the exhaust rocker, comprising an adjustment screw (110), the valve bridge contacting assembly further comprising a second hydraulic passage in fluid communication with the first hydraulic passage (214 communicates with 115); 
the valve bridge of claim 1 operatively connected to the valve bridge contacting assembly and two exhaust valves, the first lost motion assembly of the valve bridge configured for fluid communication with the valve bridge contacting assembly (410 makes a fluid passage with 115), the first lost motion assembly further configured to lose motion received from the exhaust rocker arm via the valve bridge contacting assembly when charged with hydraulic fluid received via the second hydraulic passage; and 
an engine braking rocker arm comprising a third hydraulic passage (197) and the second lost motion assembly in fluid communication with the third hydraulic passage (197 is a part of the second lost motion assembly), the second lost motion assembly configured to actuate the first exhaust valve of the two exhaust valves when charged with hydraulic fluid received via the third hydraulic passage (disclosed in paragraph 60), wherein main exhaust valve events are lost by the first lost motion assembly and wherein the engine braking events are imparted to the first exhaust valve via the second (disclosed in paragraph 14.  The cycle disclosed in Yang in paragraph 24 is intake-compression-power-exhaust.  But if one does a compression release at the end of the compression cycle then there is nothing to ignite to provide power, the cylinder has reset to the beginning needing to do another intake stroke followed by compression.  Until they hydraulic fluid is released then two compression release events would happen for every 4 strokes).
Yang does not disclose a swivel foot or maintaining the compression release to provide two events in 4 strokes.
Freiburg, which deals in engine braking, teaches a swivel foot (40 is coupled to the adjusting screw at 26) or maintaining the compression release to provide two events in 4 strokes (col. 1, lines 20-23).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Yang with the swivel foot and continuous braking of Freiburg because the swivel foot “works well” (col. 2, lines 29-32) and the continuous application of compression release provides engine braking “while it is on” (col. 1, lines 20-25).

Double Patenting
Due to the filed terminal disclaimer this rejection is withdrawn.

Allowable Subject Matter
Claims 8, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claims require a specific architecture for the locking component that overcomes the prior art.  Specifically that the central bore has a recess that allows for a locking piece to reside until the piston in said bore, which also has a recess, align their respective recesses in order for the locking component to lock the piston in place.

Response to Arguments
Applicant's arguments filed 11/24/20 have been fully considered but they are not persuasive.
Applicant argues on pages 7-9 that the applied reference does not qualify as having two “lost motion assemblies” because a screw is not sufficient.  The prior art defines a lost motion assembly in paragraph 45 as being anything that imparts all or a portion of the motion from the motion imparting means.  This is similar to how this application defines a lost motion assembly in paragraph 8 of the instant application.  This adjusting screw allows one to modify how much of that motion is imparted.  Please amend the claims to define what is required of a lost motion assembly so that the limitations are clear.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.